Citation Nr: 1811298	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The matter is now under the jurisdiction of the Roanoke, Virginia RO.

In November 2016 the Veteran testified under oath at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was established in an October 2016 rating decision, effective August 19, 2016.

2.  The competent and probative medical evidence of record establishes that the Veteran's hypertension is permanently aggravated by his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension, due to service-connected diabetes, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension.  The Veteran has characterized his service connection for hypertension claim as either related to herbicide exposure as well as his service-connected disabilities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was first diagnosed with hypertension in 1992.  This diagnosis was noted in an initial hypertension VA examination in February 2013.  The VA examiner did not offer an opinion regarding etiology of the Veteran's hypertension; however, the Veteran also concurrently underwent a VA diabetes mellitus examination in which the examiner opined that it was at least as likely as not that the Veteran's hypertension was permanently aggravated by his diabetes mellitus.

Subsequent to the February 2013 examinations, service connection was granted for diabetes mellitus.  The Board notes there are two other VA diabetes examinations of record which also address the issue of a relationship to hypertension.  In May 2011 a VA examiner found that there was no causal or aggravating relationship between the Veteran's diabetes and hypertension because the hypertension diagnosis predated the Veteran's diabetes mellitus diagnosis.  In a recent decision, Frost v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1747 (Nov. 30, 2017), the Court of Appeals for Veterans Claims held that for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not have been service connected, or even diagnosed, at the time the secondary condition was incurred or claimed.  Therefore, the Board finds the opinion of the May 2011 VA examiner, regarding hypertension, to be inadequate and will thus not consider it in substance in this decision.  What remains is a September 2016 VA examination for diabetes mellitus in which the examiner did not specifically offer an opinion on causation or aggravation of the Veteran's hypertension, but rather, indicated that there were no secondary complications of diabetes mellitus.

In viewing the evidence in its entirety the Board finds that the evidence is at least in equipoise as to whether or not the Veteran's service-connected diabetes mellitus has permanently aggravated his diagnosed hypertension.  Therefore, service connection for hypertension secondary to service-connected diabetes mellitus is warranted.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


